Exhibit 10.39

TAX SHARING AGREEMENT

This amended and restated Tax Sharing Agreement (“Tax Sharing Agreement”) is
executed on March 14, 2012, by and among Ambac Financial Group, Inc. (formerly
known as AMBAC Inc., and hereinafter referred to as “AFGI” or “Parent”) and each
of the other corporations that is a signatory to this Tax Sharing Agreement
below.

WHEREAS, Parent and each of the Subsidiaries (as defined below), including Ambac
Assurance Corporation (formerly known as AMBAC Indemnity Corporation) (“AAC”),
are includible corporations in an affiliated group of corporations of which AFGI
is the common parent, all within the meaning of Section 1504 of the Internal
Revenue Code of 1986, as amended (the “Code”).

WHEREAS, Parent and the Subsidiaries are parties to a tax sharing agreement
dated as of July 18, 1991 (the “1991 TSA”), as amended by Amendment No. 1,
effective as of October 1, 1997 (“Amendment No.1”), as amended by Amendment
No. 2, effective as of November 19, 2009 (“Amendment No. 2”), and as amended by
Amendment No. 3, effective as of January 1, 2010 (“Amendment No. 3”), which sets
forth a method to allocate and settle among them the consolidated federal tax
liability of the Group (as defined below) and certain other related matters.

WHEREAS, Parent filed a petition in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”), on November 8, 2010,
as referenced by Case No. 10-15973 (SCC) (the “Chapter 11 Case”).

WHEREAS, Parent intends to continue to file consolidated federal income tax
returns on behalf of itself and the other Members (as defined below) of the
Group.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Effective Date. The effective date of this Tax Sharing Agreement (the
“Effective Date”) shall be the later of (a) the Bankruptcy Plan Confirmation
Date (as defined below) and (b) the date on which a non-stayed order is entered
by the Rehabilitation Court (as defined below) approving the transactions
contemplated by the Mediation Agreement (as defined below); provided, however,
that once this Tax Sharing Agreement becomes effective, it shall have effect for
all Taxable Periods (as defined below) beginning on or after January 1, 2011,
subject to the following:

 

  (a) For purposes of subparagraph 3(c), this Tax Sharing Agreement shall have
effect as of October 1, 2011, and the portion of the Taxable Period beginning on
October 1, 2011 and ending on December 31, 2011 shall be considered a separate
Taxable Period.

 

Amended and Restated Tax Sharing Agreement

 



--------------------------------------------------------------------------------

  (b) The 1991 TSA as amended by Amendment No. 1 and Amendment No. 2 (the “Prior
Agreement”) shall remain in effect with respect to all Taxable Periods beginning
before January 1, 2011. For the avoidance of doubt:

 

  (i) In the event that tax attributes of the Group, including, but not limited
to, NOLs (as defined below), AMT NOLs (as defined below) and tax credit
carryforwards, arising in a Taxable Period beginning prior to January 1, 2011
are carried over to a Taxable Period beginning on or after January 1, 2011, the
effect, in the Taxable Period to which the tax attribute is carried over, shall
be determined by applying the provisions of this Tax Sharing Agreement; and

 

  (ii) In the event that tax attributes of the Group, including, but not limited
to, NOLs, AMT NOLs, and tax credit carryforwards, arising in a Taxable Period
beginning on or after January 1, 2011 are carried back to a Taxable Period
beginning prior to January 1, 2011, the effect, in the Taxable Period to which
the tax attribute is carried back, shall be determined by applying the
provisions of the Prior Agreement; provided that any carryback of any portion of
the Allocated AAC NOL Amount, Allocated AAC AMT NOL Amount, Post-Deconsolidation
Allocated NOL Amount, Post-Deconsolidation Allocated AMT NOL Amount or
Post-Determination Date NOLs shall be subject to subparagraph 3(c) of this Tax
Sharing Agreement with respect to such Taxable Period.

 

  (c) Prior to the Effective Date, payments shall be made by the Subsidiaries to
Parent, and by Parent to the Subsidiaries, in accordance with the provisions of
the Prior Agreement.

 

  (d) Within sixty (60) days after the Effective Date, Parent shall calculate,
in the case of each Subsidiary, the difference between (i) the aggregate amount
paid (prior to the Effective Date) by the Subsidiary to Parent pursuant to the
Prior Agreement with respect to Taxable Periods beginning on or after January 1,
2011, and (ii) the aggregate amount that would have been payable (prior to the
Effective Date) by the Subsidiary to Parent with respect to such Taxable Periods
if such payments had been determined under this Tax Sharing Agreement. If the
amount in clause (i) exceeds the amount in clause (ii), this excess shall be
paid by Parent to the Subsidiary no later than ninety (90) days after the
Effective Date. If the amount in clause (ii) exceeds the amount in clause (i),
this excess shall be paid by the Subsidiary to Parent no later than ninety
(90) days after the Effective Date.

2. Defined Terms. For purposes of this Tax Sharing Agreement, the following
terms shall be defined as follows:

 

Amended and Restated Tax Sharing Agreement

 

2



--------------------------------------------------------------------------------

“AAC AMT” for a Taxable Period shall mean, with respect to the AAC Subgroup, the
AMT liability, if any, that the AAC Subgroup would have for such Taxable Period
determined on a Separate Subsidiary Basis.

“AAC AMT NOL Usage Amount” shall mean, with respect to any Taxable Period, the
amount determined pursuant to subclause 3(c)(iii)(3).

“AAC Federal Tax Usage Amount” shall mean, with respect to any Taxable Period,
the sum of the amounts due and payable by the AAC Subgroup under clauses 3(c)(i)
and 3(c)(ii).

“AAC Notional AMT Amount” shall mean, with respect to any Taxable Period, the
aggregate amount of the increase in the AAC Subgroup’s AMT liability that would
have been owed and payable with respect to such Taxable Period (determined on a
Separate Subsidiary Basis), disregarding any exclusion from gross income
pursuant to Section 108(a) of the Code, to the extent that no portion of the
(i) Allocated AAC AMT NOL Amount or (ii) Post-Deconsolidation Allocated AMT NOL
Amount within the applicable NOL Usage Tier or Usage Tiers, as the case may be,
would have been available in connection with such determination with respect to
such Taxable Period (after applying all applicable modifications provided in
subparagraph 3(c)).

“AAC Notional Federal Tax Amount” shall mean, with respect to any Taxable
Period, the aggregate amount of the increase in the AAC Subgroup’s Federal Tax
liability that would have been owed and payable with respect to such Taxable
Period (determined on a Separate Subsidiary Basis), disregarding any exclusion
from gross income pursuant to Section 108(a) of the Code, to the extent that no
portion of the (i) (A) Allocated AAC NOL Amount or (B) Post-Deconsolidation
Allocated NOL Amount within the applicable NOL Usage Tier or Usage Tiers, as the
case may be, or (ii) AFGI NOL Amount, as the case may be, would have been
available in connection with such determination with respect to such Taxable
Period (after applying all applicable modifications provided in subparagraph
3(c)).

“AAC Subgroup” shall mean AAC and any direct or indirect Subsidiary of AAC,
including Everspan, which would be treated as an includable corporation of an
affiliated group of corporations under Section 1504(a) of the Code as if AAC
were the common parent of such affiliated group; provided, however, that for
purposes of paragraphs 3, 4 and 5 and subparagraphs 6(e) and 6(f), the AAC
Subgroup shall be treated as a single separate Subsidiary of the Group.

“AAC Subsidiary” shall mean any Subsidiary included in the AAC Subgroup.

 

Amended and Restated Tax Sharing Agreement

 

3



--------------------------------------------------------------------------------

“Adjustment Event” shall mean any event resulting in the application of Treasury
Regulation Section 1.1502-36 to AAC or the AAC Subgroup, other than a
Deconsolidation Event.

“AFGI NOL Amount or AFGI NOLs” shall mean, with respect to any Taxable Period,
the NOLs of the Group MINUS the sum of (i) the Allocated AAC NOL Amount that has
not been previously utilized to offset income for Federal Tax purposes and
(ii) the portion of the Post-Determination Date NOLs that has not been
previously utilized to offset income for Federal Tax purposes, in each case, as
determined as of the end of such Taxable Period (or the portion of each Taxable
Period ending on the date of the occurrence of a Deconsolidation Event).

“AFGI Subgroup” shall mean each Member of the Group other than any Member
included in the AAC Subgroup.

“AFGI Subsidiary” shall mean each Subsidiary other than any Subsidiary included
in the AAC Subgroup.

“Allocated AAC AMT NOL Amount” shall mean the lesser of (i) $2.934 billion and
(ii) the total amount of Pre-Determination Date AMT NOLs MINUS the Debt Related
Income MINUS the IRS Settlement Amount.

“Allocated AAC NOL Amount” shall mean the lesser of (i) $3.65 billion and
(ii) the total amount of Pre-Determination Date NOLs MINUS the Debt Related
Income MINUS the IRS Settlement Amount.

“AMT” shall mean the alternative minimum tax imposed pursuant to Sections 55
through 59 of the Code.

“AMT NOL or AMT NOLs” shall mean any NOL or NOLs as determined for purposes of
the AMT provisions of the Code, including any adjustments or limitations
provided pursuant to Sections 55 though 59 of the Code.

“Annual AMT NOL Usage Credit” shall mean, subject to subclause 3(c)(iii)(4):

 

  i. with respect to the Taxable Period beginning on October 1, 2011, $1
million;

 

  ii.

during the second (2nd) through seventh (7th) Taxable Periods following the
Taxable Period beginning on October 1, 2011, the sum of (1) $3 million and
(2) the excess of $3 million over the lesser of (Y) the portion of the Annual
AMT NOL Usage Credit actually utilized in the immediately prior Taxable Period
and (Z) $3 million;

 

Amended and Restated Tax Sharing Agreement

 

4



--------------------------------------------------------------------------------

  iii.

during the eighth (8th) Taxable Period following the Taxable Period beginning on
October 1, 2011, the sum of (1) $10 million and (2) the excess of $3 million
over the lesser of (Y) the portion of the Annual AMT NOL Usage Credit actually
utilized in the immediately prior Taxable Period and (Z) $3 million; and

 

  iv.

during the ninth (9th) Taxable Period following the Taxable Period beginning on
October 1, 2011 and any Taxable Period thereafter, the Annual AMT NOL Usage
Credit shall be equal to the sum of (1) $10 million and (2) the excess of $10
million over the lesser of (Y) the portion of the Annual AMT NOL Usage Credit
actually utilized in the immediately prior Taxable Period and (Z) $10 million.

“Bankruptcy Plan” shall mean the Plan of Reorganization of Ambac Financial
Group, Inc. filed with the Bankruptcy Court on July 6, 2011 (as amended,
supplemented or otherwise modified).

“Bankruptcy Plan Confirmation Date” shall mean the date on which an order is
entered pursuant to Bankruptcy Code Section 1129 by the Bankruptcy Court
confirming the Bankruptcy Plan.

“Carryback Payment” shall have the meaning provided in subparagraph 5(a).

“Cash Grant” shall mean the $30 million paid by AAC to AFGI (through an escrow
account) pursuant to the Mediation Agreement.

“Closing Date” shall have the meaning provided in paragraph 11 of the Mediation
Agreement.

“CODI” shall mean cancellation of indebtedness income as determined under
Sections 61(a)(12) and 108(a) of the Code and the Treasury Regulations
thereunder.

“Cooperation Agreement” shall mean the Cooperation Agreement, dated as of
March 24, 2010, among AAC, the Segregated Account, AFGI and the Rehabilitator,
as amended.

“Cost Allocation Agreement” shall mean the Expense Sharing and Cost Allocation
Agreement effective as of the Effective Date among AFGI, AAC and the affiliates
listed on Schedule A thereto.

“Debt Related Income” shall mean any Interest Recapture plus any CODI, in each
case, realized by AFGI or an AFGI Subsidiary in connection with the Bankruptcy
Plan and the Chapter 11 Case.

 

Amended and Restated Tax Sharing Agreement

 

5



--------------------------------------------------------------------------------

“Deconsolidation Event” shall mean any event that results in neither AAC nor any
entity that, pursuant to Section 381 of the Code, succeeds to the tax attributes
of AAC described in Section 381(b) of the Code, being characterized as an
includible corporation with the Group, all within the meaning of Section 1504 of
the Code.

“Determination Date” shall mean September 30, 2011.

“Effective Date” shall have the meaning provided in paragraph 1.

“Estimated Tax Payments” shall mean, for a Taxable Period, the aggregate
payments for such Taxable Period provided in paragraph 4 hereof.

“Everspan” shall mean Everspan Financial Guarantee Corp.

“Federal Tax” shall mean any tax imposed under the Code other than AMT.

“Final Determination” shall have the meaning provided in subparagraph 5(a).

“Group” shall mean (i) Parent and (ii) any corporation (whether now existing or
hereafter formed or acquired) which is includible in the affiliated group, as
defined in Section 1504(a) of the Code, which includes Parent (or a new common
parent if the affiliated group of which Parent is the common parent as of
January 1, 2011 remains in existence under Treasury Regulation
Section 1.1502-75(d)(3)).

“Initial Date” shall mean the date on which Parent ceased to be a member of the
affiliated group of which Citicorp is the common parent.

“Interest Recapture” shall mean the amount of any interest expense of AFGI or an
AFGI Subsidiary that is disallowed pursuant to Section 382(l)(5)(B) of the Code
upon the consummation of the Bankruptcy Plan or otherwise related to the Chapter
11 Case.

“IRS” shall mean the U.S. Internal Revenue Service.

“IRS Dispute” shall mean the adversary proceeding (including appeals, if any)
initiated by AFGI as debtor in the Chapter 11 Case against the IRS (captioned
Ambac Financial Group, Inc. vs. United States of America, Case No. 10-04210).

“IRS Settlement Amount” shall mean an amount to be determined upon the execution
of a closing agreement with respect to the IRS Dispute.

 

Amended and Restated Tax Sharing Agreement

 

6



--------------------------------------------------------------------------------

“Maximum Annual AMT NOL Usage Credit” shall mean, with respect to any Taxable
Period, an amount of the Annual AMT NOL Usage Credit equal to the excess, if
any, of (i) the AAC AMT NOL Usage Amount (determined before giving effect to the
Annual AMT NOL Usage Credit) over (ii) the AAC Federal Tax Usage Amount, such
excess, subject to the payment provisions of subclause 3(c)(iii)(2).

“Mediation Agreement” shall mean the mediation agreement, dated as of
September 21, 2011, by and among AFGI, AAC, the Segregated Account, the
Wisconsin Office of the Commissioner of Insurance, the Rehabilitator and the
Official Committee of Unsecured Creditors of AFGI.

“Member” shall mean each corporation (whether now existing or hereafter formed
or acquired), including Parent and each of the Subsidiaries, that is entitled,
or required, to join with Parent in filing a consolidated federal income tax
return with the Group.

“NOL or NOLs” shall mean any net operating loss or losses as determined pursuant
to Section 172 of the Code.

“NOL Usage Table” shall mean the table contained in subclauses 3(c)(i)(2),
3(c)(ii)(2) and 3(c)(iii)(3).

“NOL Usage Tier” shall mean the applicable tier for calculating payments as
described in each NOL Usage Table.

“Post-Deconsolidation Allocated AMT NOL Amount” shall mean an amount equal to
(i) the Allocated AAC AMT NOL Amount MINUS (ii) the Pre-Deconsolidation Utilized
AMT NOL Amount; provided, however, that AFGI, in its sole discretion, may
increase the Post-Deconsolidation Allocated AMT NOL Amount.

“Post-Deconsolidation Allocated NOL Amount” shall mean an amount equal to
(i) the Allocated AAC NOL Amount, MINUS (ii) the Pre-Deconsolidation Utilized
NOL Amount; provided, however, that AFGI in its sole discretion, may increase
the Post-Deconsolidation Allocated NOL Amount.

“Post-Determination Date AMT NOLs” shall mean, subject to subparagraph 6(f), any
AMT NOLs directly accruing and attributable to the AAC Subgroup (determined on a
Separate Subsidiary Basis) after the Determination Date.

“Post-Determination Date NOLs” shall mean, subject to subparagraph 6(f), any
NOLs directly accruing and attributable to the AAC Subgroup (determined on a
Separate Subsidiary Basis) after the Determination Date.

 

Amended and Restated Tax Sharing Agreement

 

7



--------------------------------------------------------------------------------

“Pre-Deconsolidation Utilized AMT NOL Amount” shall mean the aggregate portion
of the Allocated AAC AMT NOL Amount deemed utilized by the AAC Subgroup to
offset income for AMT purposes pursuant to the provisions of clause 3(c)(iii)
following the Determination Date and on or prior to the date on which a
Deconsolidation Event occurs (including any AMT NOLs that were not directly or
indirectly subject to the payment requirements of clause 3(c)(iii)).

“Pre-Deconsolidation Utilized NOL Amount” shall mean the aggregate sum of the
Allocated AAC NOL Amount deemed utilized by (i) the AAC Subgroup to offset
income for Federal Tax purposes pursuant to the provisions of subclause
3(c)(i)(2) and (ii) the AFGI Subgroup to offset income for Federal Tax purposes
pursuant to the provisions of clause 3(c)(vii), in each case, following the
Determination Date and on or prior to the date on which a Deconsolidation Event
occurs (including any NOLs that were not directly or indirectly subject to the
payment requirements of clause 3(c)(i)).

“Pre-Determination Date AMT NOLs” shall mean, subject to subparagraph 6(f), any
AMT NOLs generated by the Group on or prior to, and existing as of, the
Determination Date, not taking into account the consequences of any settlement
with respect to the IRS Dispute.

“Pre-Determination Date NOLs” shall mean, subject to the provisions of
subparagraph 6(f), any NOLs generated by the Group on or prior to, and existing
as of, the Determination Date, not taking into account the consequences of any
settlement with respect to the IRS Dispute.

“Recovery Payment” shall have the meaning provided in subparagraph 5(d).

“Rehabilitation Court” shall mean the Circuit Court of Dane County Wisconsin,
with respect to the Segregated Account rehabilitation proceeding, Case
No. 10-cv-1576.

“Rehabilitator” shall mean the rehabilitator of the Segregated Account appointed
by the Rehabilitation Court.

“Segregated Account” shall mean the segregated account of AAC, established
pursuant to a plan of operation which sets forth the manner by which AAC shall
establish and operate such segregated account in accordance with Wis. Stat.
Section 611.24(2).

“Separate Subsidiary Basis” shall mean the Federal Tax liability and AMT
liability, taking into account all items of income, gain, deduction, loss,
credits (including AMT credits), tax item carryforwards or carrybacks or other
similar tax attributes that each Subsidiary would have for such Taxable Period
(including interest and penalties related to items attributable to each
Subsidiary) determined as if such Subsidiary had filed

 

Amended and Restated Tax Sharing Agreement

 

8



--------------------------------------------------------------------------------

its own federal tax return for any such Taxable Period and for all prior Taxable
Periods beginning on or after the Initial Date employing the methods and
principles of accounting, elections and conventions actually used in the
determination of the Federal Tax and AMT liabilities of the Group; provided,
however, in each case, that for purposes of paragraph 3, the AAC Subgroup shall
be characterized as having available for its use only the NOLs, AMT NOLs and AMT
credits specifically allocated to, or made available for use by, the AAC
Subgroup pursuant to (and subject to the limitations provided in) clauses
3(c)(i)(1), 3(c)(i)(3), 3(c)(ii)(1), 3(c)(iii)(1), 3(c)(iv)(1) and 3(c)(iv)(2),
MINUS the portion of any NOLs described in the last sentence of clause
3(c)(vii)(3).

“Separate Subsidiary Tax” for a Taxable Period shall mean, with respect to each
Subsidiary, the Federal Tax liability and AMT liability that each Subsidiary
would have for such Taxable Period (including interest and penalties related to
items attributable thereto) determined on a Separate Subsidiary Basis; provided,
however, that (i) prior to a Deconsolidation Event, the AAC Subgroup shall be
treated as a single separate Subsidiary of the Group and (ii) after a
Deconsolidation Event, the AAC Subgroup shall be treated as a single corporation
that is not included in any affiliated group as defined in Section 1504 of the
Code and that is filing its own separate federal tax return; provided further,
in each case, that for purposes of paragraph 3, the AAC Subgroup shall be
characterized as having available for its use only the NOLs, AMT NOLs and AMT
credits specifically allocated to, or made available for use by, the AAC
Subgroup pursuant to (and subject to the limitations provided in) clauses
3(c)(i)(1), 3(c)(i)(3), 3(c)(ii)(1), 3(c)(iii)(1), 3(c)(iv)(1) and 3(c)(iv)(2),
MINUS the portion of any NOLs described in the last sentence of clause
3(c)(vii)(3).

“Subsidiary” shall mean each corporation, or association taxable as a
corporation, that is an includible corporation within the meaning of
Section 1504 of the Code with respect to the Group, the AAC Subgroup, or both
the Group and the AAC Subgroup, as the case may be.

“Taxable Period” shall mean any taxable year (or portion thereof) ending after
the Initial Date with respect to which a federal income tax return is filed on
behalf of (i) the Group, (ii) the AAC Subgroup or (iii) AAC.

3. Provisions Relating to Payments. For each Taxable Period, the parties hereto
shall make payments to each other in accordance with this Tax Sharing Agreement
as follows:

 

  (a) Payments to Parent and AAC.

 

  (i) For each Taxable Period of the Group, each AFGI Subsidiary shall pay to
Parent the Separate Subsidiary Tax due with respect to such AFGI Subsidiary no
later than the due date (excluding extensions) of the Group’s consolidated
federal tax return for the Taxable Period in question.

 

Amended and Restated Tax Sharing Agreement

 

9



--------------------------------------------------------------------------------

  (ii) For each Taxable Period of the Group beginning prior to the occurrence of
a Deconsolidation Event, AAC on behalf of the AAC Subgroup, shall pay to Parent
the Separate Subsidiary Tax due with respect to the AAC Subgroup no later than
the due date (excluding extensions) of the Group’s consolidated federal tax
return for the Taxable Period in question; provided, however, that, solely for
purposes of this clause 3(a)(ii), in the event that AAC is required to make a
payment to Parent pursuant to subclause 3(c)(i)(3) with respect to the Taxable
Period, the Separate Subsidiary Tax of the AAC Subgroup for the Taxable Period
shall be calculated by treating any portion of the AFGI NOL Amount that is
utilized by the AAC Subgroup as if such NOLs had been generated by the AAC
Subgroup rather than by AFGI or an AFGI Subsidiary; and provided further that to
the extent that Parent has not previously made all payments to AAC required
under this Tax Sharing Agreement and the Prior Agreement, AAC shall be entitled
to offset and retain any portion of the payment of Separate Subsidiary Tax that
would otherwise be due to Parent.

 

  (iii) For each Taxable Period of the Group beginning prior to the occurrence
of a Deconsolidation Event, AAC on behalf of the AAC Subgroup shall pay to
Parent any amounts due pursuant to subparagraph 3(c) hereof no later than
forty-five (45) days after the due date (excluding extensions) of the Group’s
consolidated federal tax return for the Taxable Period in question; provided,
however, that any such amounts due prior to the Closing Date shall be deposited
in an escrow account established pursuant to the Mediation Agreement and
subsequently transferred to AFGI on the Closing Date; provided further, that AAC
shall be entitled to offset and retain any portion of any amounts due pursuant
to subparagraph 3(c) to the extent that Parent has not previously made all
payments to AAC required under this Tax Sharing Agreement and the Prior
Agreement.

 

  (iv)

With respect to any Taxable Period of the AAC Subgroup beginning after a
Deconsolidation Event, AAC shall provide AFGI with (1) a copy of any tax return
that includes the AAC Subgroup and that reflects the utilization of any portion
of the Post-Deconsolidation Allocated NOL Amount or Post-Deconsolidation
Allocated AMT NOL Amount and (2) a reasonably detailed written calculation
either of the amounts due to Parent under clauses 3(c)(ii) or 3(c)(iii) or an
explanation of why no amounts are due, in each case, at least thirty (30) days
before the filing of

 

Amended and Restated Tax Sharing Agreement

 

10



--------------------------------------------------------------------------------

  such tax return. If AFGI agrees in writing within thirty (30) days of the
receipt of the items referenced in (1) and (2) above with AAC’s calculation of
the amounts due to AFGI, AAC shall pay to AFGI any amounts due pursuant to
subparagraph 3(c) no later than the due date of such tax return including
extensions; provided, however, that AAC shall be entitled to offset and retain
any portion of any amounts due pursuant to subparagraph 3(c) to the extent that
Parent has not previously made all payments to AAC required under this Tax
Sharing Agreement and the Prior Agreement. Any disputed item related to such tax
return shall be subject to the dispute resolution and payment provisions of
paragraph 8.

 

  (v) For each Taxable Period of the Group, each AAC Subsidiary (other than AAC)
shall pay to AAC (1) such Subsidiary’s allocable portion of the AAC Subgroup’s
Separate Subsidiary Tax, as determined solely in AAC’s discretion, no later than
the due date (excluding extensions) of the Group’s consolidated federal tax
return for the Taxable Period in question and (2) such subsidiary’s allocable
portion of the AAC Subgroup’s amount due to Parent under clause 3(a)(iii), as
determined solely in AAC’s discretion, no later than forty-five (45) days after
the due date (excluding extensions) of the Group’s consolidated federal tax
return for the Taxable Period in question.

 

  (b) Payments by Parent.

 

  (i) To the extent that payments made by any AFGI Subsidiary pursuant to clause
3(a)(i) and paragraph 4 exceed the Separate Subsidiary Tax liability of such
AFGI Subsidiary for a Taxable Period, AFGI shall, no later than thirty (30) days
after the filing of the Group’s consolidated federal tax return with respect to
such Taxable Period, pay such excess to such AFGI Subsidiary.

 

  (ii) To the extent that payments made by AAC on behalf of the AAC Subgroup
pursuant to clause 3(a)(ii) and paragraph 4 with respect to a Taxable Period
exceed the Separate Subsidiary Tax liability of the AAC Subgroup for such
Taxable Period, AFGI shall, no later than thirty (30) days after the filing of
the Group’s consolidated federal tax return with respect to such Taxable Period,
pay such excess to AAC; provided, however, that Parent shall be entitled to
offset and retain any portion of such excess to the extent that AAC has not
previously made all payments required under this Tax Sharing Agreement and the
Prior Agreement.

 

  (iii)

With respect to (1) any Taxable Period of the Group that does not include a
Deconsolidation Event or (2) the portion of any Taxable Period of the Group
prior to the occurrence of a Deconsolidation

 

Amended and Restated Tax Sharing Agreement

 

11



--------------------------------------------------------------------------------

  Event, to the extent that payments made by AAC on behalf of the AAC Subgroup
pursuant to subparagraph 3(c) exceed the payments required to be made
thereunder, AFGI shall, no later than thirty (30) days after the filing of the
Group’s consolidated federal tax return with respect to such Taxable Period, pay
such amounts to AAC; provided, however, that Parent shall be entitled to offset
and retain any portion of such excess to the extent that AAC has not previously
made all payments required under this Tax Sharing Agreement and the Prior
Agreement.

 

  (iv) For each Taxable Period of the Group beginning on or prior to the date on
which a Deconsolidation Event occurs, Parent shall pay to AAC on behalf of the
AAC Subgroup any amounts due pursuant to clause 3(c)(vii) hereof no later than
the due date (excluding extensions) of the Group’s consolidated federal tax
return with respect to such Taxable Period.

 

  (v) For the avoidance of doubt, the provisions of paragraph 5 shall be taken
into account with respect to any payments made as a result of a Final
Determination or Carryback Payment (as such terms are defined below).

 

  (c) Payments Related to the Notional Utilization of NOLs. For purposes of
determining any payments required under this subparagraph 3(c) related to the
notional utilization of NOLs:

 

  (i) Allocated AAC NOL Amount during Consolidation. Subject to clauses 3(c)(iv)
through 3(c)(viii):

 

  (1) Allocated NOLs. Unless and until there has been a Deconsolidation Event,
the aggregate amount of Pre-Determination Date NOLs allocated to, and available
for use by, the AAC Subgroup to offset income for Federal Tax purposes shall be
an aggregate amount equal to the Allocated AAC NOL Amount.

 

  (2)

NOL Usage Payment. The AAC Subgroup in the aggregate may utilize
Pre-Determination Date NOLs to offset income for Federal Tax purposes in an
amount up to the Allocated AAC NOL Amount (to the extent not previously utilized
in a prior Taxable Period pursuant to this subclause 3(c)(i)(2)). During any
Taxable Period that the AAC Subgroup offsets income for Federal Tax purposes by
utilizing any portion of the available Allocated AAC NOL Amount with respect to
any NOL Usage Tier set forth in the NOL Usage Table below (taking into account
all prior NOL utilization within each NOL Usage Tier during any

 

Amended and Restated Tax Sharing Agreement

 

12



--------------------------------------------------------------------------------

  Taxable Period), AAC shall make payments to AFGI within the time and in the
manner prescribed herein in an amount equal to (Y) the applicable percentages
with respect to the applicable NOL Usage Tier, multiplied by (Z) the AAC
Notional Federal Tax Amount attributable to the utilization of such portion of
the Allocated AAC NOL Amount within the applicable NOL Usage Tier or NOL Usage
Tiers, as the case may be.

 

NOL Usage Tier

  

Allocated AAC NOL Amount

  

Applicable Percentage

A

   The first $0.479 billion    15%

B

  

The next $1.057 billion after

NOL Usage Tier A

   40%

C

  

The next $1.057 billion after

NOL Usage Tier B

   10%

D

  

The next $1.057 billion after

NOL Usage Tier C

   15%

 

  (3)

Additional Payment. Beginning on the fifth (5th) anniversary of the Effective
Date prior to the occurrence of a Deconsolidation Event, and, subject to AFGI’s
consent (not to be unreasonably withheld), the AAC Subgroup may utilize NOLs to
offset income for Federal Tax purposes in any Taxable Period in an amount up to
the AFGI NOL Amount (less any portion of the AFGI NOL Amount utilized by any
Member of the AFGI Subgroup in a prior Taxable Period or the current Taxable
Period pursuant to clause 3(c)(vii)). During any Taxable Period that the AAC
Subgroup utilizes any portion of the AFGI NOL Amount to offset income of the AAC
Subgroup for Federal Tax purposes, AAC shall make a payment to AFGI within the
time and manner prescribed herein in an amount equal to 25% multiplied by the
AAC Notional Federal Tax Amount determined with respect to the AAC Subgroup’s
use of such NOLs, provided that the entire amount of the NOLs comprising the
Allocated AAC NOL Amount has been previously subject to subclause 3(c)(i)(2).

 

  (ii) Allocated AAC NOL Amount following a Deconsolidation Event. Subject to
clauses 3(c)(iv) through 3(c)(viii):

 

  (1) Allocated NOLs. Following the occurrence of a Deconsolidation Event, the
aggregate amount of Pre-Determination Date NOLs allocated to, and available for
use by, the AAC Subgroup to offset income for Federal Tax purposes shall be an
aggregate amount equal to the Post-Deconsolidation Allocated NOL Amount.

 

Amended and Restated Tax Sharing Agreement

 

13



--------------------------------------------------------------------------------

  (2) NOL Usage Payment. The AAC Subgroup in the aggregate may utilize
Pre-Determination Date NOLs to offset income for Federal Tax purposes in an
amount up to the Post-Deconsolidation Allocated NOL Amount (to the extent not
previously utilized in a prior Taxable Period pursuant to clause 3(c)(i) or this
clause 3(c)(ii)). During any Taxable Period that the AAC Subgroup offsets income
for Federal Tax purposes by utilizing any portion of the available
Post-Deconsolidation Allocated NOL Amount with respect to any NOL Usage Tier set
forth in the NOL Usage Table below (taking into account all prior NOL
utilization within each NOL Usage Tier during any Taxable Period, including any
utilization of any portion of the Allocated AAC NOL Amount under clause
3(c)(i)), AAC shall make payments to AFGI within the time and in the manner
prescribed herein in an amount equal to (Y) the applicable percentages with
respect to the applicable NOL Usage Tier, multiplied by (Z) the AAC Notional
Federal Tax Amount attributable to the utilization of such portion of the
Allocated AAC NOL Amount within the applicable NOL Usage Tier or NOL Usage
Tiers, as the case may be.

 

NOL Usage Tier

  

Allocated AAC NOL Amount

  

Applicable Percentage

A

   The first $0.479 billion    15%

B

  

The next $1.057 billion after

NOL Usage Tier A

   40%

C

  

The next $1.057 billion after

NOL Usage Tier B

   10%

D

  

The next $1.057 billion after

NOL Usage Tier C

   15%

 

  (iii) AAC AMT Excess Usage Amount. Subject to clauses 3(c)(iv) through
3(c)(viii):

 

  (1) Allocated AMT NOLs. The aggregate amount of Pre-Determination Date AMT
NOLs allocated to, and available for use by, the AAC Subgroup to offset income
for AMT purposes shall be an aggregate amount equal to the Allocated AAC AMT NOL
Amount.

 

Amended and Restated Tax Sharing Agreement

 

14



--------------------------------------------------------------------------------

  (2) AMT NOL Usage Payment. The AAC Subgroup may utilize (i) prior to a
Deconsolidation Event, Pre-Determination Date AMT NOLs to offset income for AMT
purposes in an amount up to the Allocated AAC AMT NOL Amount (to the extent not
previously utilized in a prior Taxable Period without regard to whether such AMT
NOLs were directly or indirectly subject to the payment requirements of this
clause 3(c)(iii)) or (ii) following a Deconsolidation Event, Pre-Determination
Date AMT NOLs to offset income for AMT purposes in an amount up to the
Post-Deconsolidation Allocated AMT NOL Amount (to the extent not previously
utilized in a prior Taxable Period without regard to whether such AMT NOLs were
directly or indirectly subject to the payment requirements of this clause
3(c)(iii)). During any Taxable Period that the AAC Subgroup offsets income for
AMT purposes by utilizing any portion of the Allocated AAC AMT NOL Amount or
Post-Deconsolidation Allocated AMT NOL Amount, as the case may be, AAC shall
make payments to AFGI within the time and in the manner prescribed hereunder in
an amount equal to the excess of (Y) the AAC AMT NOL Usage Amount over (Z) the
AAC Federal Tax Usage Amount.

 

  (3) AAC AMT NOL Usage Amount. During any Taxable Period that the AAC Subgroup
offsets income for AMT purposes by utilizing any portion of the available
Allocated AAC AMT NOL Amount or Post-Deconsolidation Allocated AMT NOL Amount
with respect to any NOL Usage Tier or NOL Usage Tiers, as the case may be, set
forth in the NOL Usage Table below (taking into account all prior AMT NOL
utilization within each NOL Usage Tier during any Taxable Period), the AAC AMT
NOL Usage Amount shall equal (Y) the applicable percentages with respect to the
applicable NOL Usage Tier or NOL Usage Tiers, as the case may be, multiplied by
(Z) (I) the AAC Notional AMT Amount attributable to the utilization of such
portion of the Allocated AAC AMT NOL Amount or the Post-Deconsolidation
Allocated AMT NOL Amount, as the case may be, within the applicable NOL Usage
Tier or NOL Usage Tiers, as the case may be, MINUS (II) the Annual AMT NOL Usage
Credit applicable with respect to such Taxable Period; provided that the
utilization of the Annual AMT NOL Usage Credit in any Taxable Period shall not
exceed the Maximum Annual AMT NOL Usage Credit.

 

Amended and Restated Tax Sharing Agreement

 

15



--------------------------------------------------------------------------------

AMT NOL Usage Tier

  

AAC AMT NOL Usage Amount

  

Applicable Percentage

A

   The first $0.387 billion    15%

B

  

The next $0.849 billion after AMT

NOL Usage Tier A

   40%

C

  

The next $0.849. billion after AMT

NOL Usage Tier B

   10%

D

  

The next $0.849 billion after AMT

NOL Usage Tier C

   15%

 

  (4) Annual AMT NOL Usage Credit Limitation. Notwithstanding any other
provision of this agreement, (X) with respect to determining the AAC AMT NOL
Usage Amount with respect to any Taxable Period, (I) any Annual AMT NOL Usage
Credit that is not utilized in any prior Taxable Period, taking into account the
Maximum Annual AMT NOL Usage Credit, and subject to the payment requirements of
subclause 3(c)(iii)(2) may only be carried to the next succeeding Taxable Period
and may not be carried into any other Taxable Period, (Y) the sum of the Annual
AMT NOL Usage Credits utilized by the AAC Subgroup, after taking into account
the Maximum Annual AMT NOL Usage Credit, shall not exceed in the aggregate $60
million throughout the period that the AAC Subgroup is required to make any
payments pursuant to this paragraph 3 and (Z) the Annual AMT NOL Usage Credit
shall not be utilized in the event that the AAC Federal Tax Usage Amount exceeds
the AAC AMT NOL Usage Amount (as calculated before giving effect to such Annual
AMT NOL Usage Credit).

 

  (5) Amounts shall be due and payable from AAC to AFGI pursuant to subparagraph
3(a) and clauses 3(c)(i), (ii) and (iii) without regard to whether the AAC
Federal Tax Usage Amount or AAC AMT NOL Usage Amount arises prior, or
subsequent, to a Deconsolidation Event.

 

  (iv) Post-Determination Date NOLs and AMT NOLs. Solely for purposes of
subparagraph 3(c) or any other provision relating to payments under subparagraph
3(c):

 

  (1) Post-Determination Date NOLs. Post-Determination Date NOLs shall be
available for use by the AAC Subgroup at no cost and shall not be subject to any
NOL usage payments under this subparagraph 3(c). Following the occurrence of a
Deconsolidation Event, Post-Determination Date NOLs (to the extent not
previously utilized by the AAC Subgroup in any Taxable Period or portion thereof
prior to the occurrence of a Deconsolidation Event) shall be allocated to, and
available for use by, the AAC Subgroup.

 

Amended and Restated Tax Sharing Agreement

 

16



--------------------------------------------------------------------------------

  (2) Post-Determination Date AMT NOLs. Post-Determination Date AMT NOLs shall
be available for use by the AAC Subgroup at no cost and shall not be subject to
any NOL usage payments under this subparagraph 3(c). Following the occurrence of
a Deconsolidation Event, Post-Determination Date AMT NOLs (to the extent not
previously utilized by the AAC Subgroup in any Taxable Period or portion thereof
prior to the occurrence of a Deconsolidation Event) shall be allocated to, and
available for use by, the AAC Subgroup.

 

  (v) AAC Subgroup NOL and AMT NOL Carryforwards and Carrybacks. Solely for
purposes of subparagraph 3(c) or any other provision relating to payments under
subparagraph 3(c):

 

  (1) NOL Carryforwards. It is understood that to the extent that the AAC
Subgroup has any available Post-Determination Date NOLs, solely for purposes of
determining the amount of any NOL usage payments due to AFGI from AAC under this
Tax Sharing Agreement pursuant to clauses 3(c)(i) and (ii), such
Post-Determination Date NOLs shall be treated as being used prior to the
utilization of any Allocated AAC NOL Amount, Post-Deconsolidation Allocated NOL
Amount or AFGI NOL Amount.

 

  (2) AMT NOL Carryforwards. It is understood that to the extent that the AAC
Subgroup has any available Post-Determination Date AMT NOLs, solely for purposes
of determining the amount of any payments due to AFGI from AAC under this Tax
Sharing Agreement pursuant to clause 3(c)(iii), such Post-Determination Date AMT
NOLs shall be treated as being used prior to the utilization of any Allocated
AAC AMT NOL Amount or Post-Deconsolidation Allocated AMT NOL Amount.

 

  (3)

NOL Carrybacks. It is understood that to the extent that the AAC Subgroup
carries back any portion of the Allocated AAC NOL Amount to Taxable Periods
beginning prior to January 1, 2011, solely for purposes of determining the
amount of any NOL usage payments due to AFGI under this Tax Sharing Agreement
pursuant to clauses 3(c)(i) and (ii), such portion of the Allocated AAC NOL
Amount carried back to such prior Taxable Periods shall be treated

 

Amended and Restated Tax Sharing Agreement

 

17



--------------------------------------------------------------------------------

  as being utilized pursuant to subparagraph 3(c). Any such carryback by the AAC
Subgroup shall be deemed to be a carryback of Post-Determination Date NOLs prior
to a carryback of any portion of the Allocated AAC NOL Amount.

 

  (4) NOL Expiration. Solely for purposes of this paragraph 3(c), in any Taxable
Period in which any portion (expressed in U.S. Dollars) of any
Post-Determination Date NOLs (including any such NOLs comprising all or a
portion of the Post-Deconsolidation Allocated NOL Amount) are deemed utilized
pursuant to subclause 3(c)(iv)(1), an equivalent portion (expressed in U.S.
Dollars) of the Allocated AAC NOL Amount (including any such NOLs comprising all
or a portion of the Post-Deconsolidation Allocated NOL Amount), to the extent
that the Allocated AAC NOL Amount has not been utilized in a prior Taxable
Period, shall be characterized for purposes of subparagraph 3(c) as arising in
the same Taxable Period that such portion of the Post-Determination Date NOLs
arose and such portion of the Allocated AAC NOL Amount shall not expire for
purposes of this subparagraph 3(c) until the latest Taxable Period to which such
portion of the deemed utilized Post-Determination Date NOLs can be carried
forward pursuant to Section 172 of the Code.

 

  (5) AMT NOL Expiration. Solely for purposes of this paragraph 3(c), in any
Taxable Period in which any portion (expressed in U.S. Dollars) of any
Post-Determination Date AMT NOLs (including any such NOLS comprising all or a
portion of the Post-Deconsolidation Allocated AMT NOL Amount) are deemed
utilized pursuant to subclause 3(c)(iv)(2), an equivalent portion (expressed in
U.S. Dollars) of the Allocated AAC AMT NOL Amount (including any such NOLs
comprising all or a portion of the Post-Deconsolidation Allocated AMT NOL
Amount), to the extent that the Allocated AAC AMT NOL Amount has not been
utilized in a prior Taxable Period, shall be characterized for purposes of
subparagraph 3(c) as arising in the same Taxable Period that such portion of the
Post-Determination Date AMT NOLs arose and such portion of the Allocated AAC AMT
NOL Amount shall not expire for purposes of this subparagraph 3(c) until the
latest Taxable Period to which such portion of the deemed utilized
Post-Determination Date AMT NOLs can be carried forward pursuant to Section 172
of the Code.

 

Amended and Restated Tax Sharing Agreement

 

18



--------------------------------------------------------------------------------

  (6) For the avoidance of doubt, none of the provisions in subclauses
3(c)(v)(1), 3(c)(v)(4), or 3(c)(v)(5) shall affect the calculation of the AAC
Subgroup’s Separate Subsidiary Tax for any Taxable Period.

 

  (vi) Cash Grant. The payment of the Cash Grant shall credit against the first
$5 million of payments owed by AAC to AFGI in the aggregate with respect to any
Taxable Period under each of NOL Usage Tier A, NOL Usage Tier B and NOL Usage
Tier C in clauses 3(c)(i), (ii) or (iii), provided that the sum of credits for
all tiers shall not exceed $15 million.

 

  (vii) AFGI NOL Usage. Notwithstanding any other provision of this Tax Sharing
Agreement and solely for purposes of clauses 3(b)(iv) and 3(c)(i) through
3(c)(vii):

 

  (1) AFGI and any AFGI Subsidiary shall be treated as using any available
portion of the AFGI NOL Amount prior to the utilization of any Allocated AAC NOL
Amount or Post-Determination Date NOLs.

 

  (2) (Y) Prior to a Deconsolidation Event, AFGI and any AFGI Subsidiary shall
be able to utilize NOLs of the Group (other than any portion of the Allocated
AAC NOL Amount and the Post-Determination Date NOLs, except as provided in
subclause 3(c)(vii)(3)) in an amount equal to the AFGI NOL Amount, and
(Z) following a Deconsolidation Event, the Group shall be able to utilize the
aggregate amount of the Group’s NOLs, other than the Post-Deconsolidation
Allocated NOL Amount and the Post-Determination Date NOLs, in each case, to the
fullest extent permitted by the Code without limitation or any requirement to
pay or otherwise compensate AAC or any AAC Subsidiary.

 

  (3)

Prior to a Deconsolidation Event, and subject to subclauses 3(c)(vii)(1) and
(2) above, if AFGI or any AFGI Subsidiary utilizes (Y) any Allocated AAC NOL
Amount to the extent not previously utilized by (I) the AAC Subgroup pursuant to
clause 3(c)(i) or (II) any Member of the AFGI Subgroup pursuant to this
subclause 3(c)(vii)(3) or (Z) any Post-Determination Date NOLs to the extent not
previously utilized by (I) the AAC Subgroup pursuant to clause 3(c)(iv) or (II)
any Member of the AFGI Subgroup pursuant to this subclause 3(c)(vii)(3), AFGI
shall pay AAC pursuant to this Tax Sharing Agreement an amount equal to 50%
multiplied by the aggregate amount of the AFGI Subgroup’s Federal Tax liability
for the Taxable Period for

 

Amended and Restated Tax Sharing Agreement

 

19



--------------------------------------------------------------------------------

  which such NOLs were used that otherwise would have been paid by AFGI, or an
AFGI Subsidiary, if such portion of the Allocated AAC NOL Amount or
Post-Determination Date NOLs were not available for its use. Any such use by
AFGI and the AFGI Subsidiaries shall be deemed to be a use of the Allocated AAC
NOL Amount prior to a use of the Post-Determination Date NOLs. In addition, any
Allocated AAC NOL Amount or Post-Determination Date NOLs used by AFGI or any
AFGI Subsidiary pursuant to this subclause 3(c)(vii)(3) are no longer
specifically allocated to, or made available for use by, the AAC Subgroup.

 

  (viii) NOL Usage Table. In the event that the Allocated AAC NOL Amount is less
than $3.65 billion or the Allocated AAC AMT NOL Amount is less than $2.934
billion, the size of each NOL Usage Tier provided in the NOL Usage Table will be
reduced proportionally. Such proportionate reduction shall be applied separately
to the Allocated AAC NOL Amount and the Allocated AAC AMT NOL Amount. For the
avoidance of doubt, if the Allocated AAC NOL Amount is 10% less than $3.65
billion and the Allocated AAC AMT NOL Amount is 20% less than $2.934 billion,
then the size of each NOL Usage Tier within the Allocated AAC NOL Amount will be
reduced by 10% as compared to the representative usage tiers shown above and the
size of each usage tier within the Allocated AAC AMT NOL Amount will be reduced
by 20% as compared to the representative tiers shown in the NOL Usage Table.

4. Estimated Tax Payments. No later than two (2) business days prior to the
dates specified for payment of estimated tax in Section 6655 of the Code, each
Subsidiary (including the AAC Subgroup) shall pay to Parent an amount equal to
the estimated Separate Subsidiary Tax liability of such Subsidiary as required
by clauses 3(a)(i) and (ii).

5. Redeterminations of Tax Liabilities.

 

  (a)

In General. In the event of any redetermination of any item of income, gain,
loss, deduction or credit of any member of the Group for any Taxable Period as a
result of an examination by the IRS, any final action by the IRS on an amended
return or a claim for refund, the execution of a closing agreement with the IRS
or a judicial decision which has become final including, in each case, any
determination relating to whether any party to this Tax Sharing Agreement is
properly characterized as being includable in the Group or AAC Subgroup (a
“Final Determination”), or in the event of any redetermination of any item of
income, gain, loss, deduction or credit of any member of the Group for any
Taxable Period

 

Amended and Restated Tax Sharing Agreement

 

20



--------------------------------------------------------------------------------

  which is reflected in an application that is filed with the IRS for a
tentative carryback adjustment pursuant to Section 6411 of the Code and that
results in a payment by the IRS (a “Carryback Payment”), the Subsidiary Separate
Tax, and any other payments required pursuant to subparagraph 3(c), in a manner
consistent with this Tax Sharing Agreement with respect to each Subsidiary shall
be recomputed for such Taxable Period to take into account such redetermination
(including any penalties or additions to tax) in a manner consistent with such
revised treatment, and the payments pursuant to paragraph 3 and any tax
attributes shall be appropriately adjusted. For the avoidance of doubt, any
redetermination that occurs in connection with an application filed with the IRS
for a tentative carryback adjustment pursuant to Section 6411 of the Code shall
not be treated as being a result of a Final Determination.

 

  (b) Procedure Relating to Final Determinations. In the case of any adjustment
described in the first sentence of subparagraph 5(a) that occurs in connection
with a Final Determination, any payment between Parent and any of the
Subsidiaries required by such adjustment shall be paid within seven (7) days of
the date of a Final Determination with respect to such redetermination, or as
soon as such adjustment can practicably be calculated, if later. Such payment
shall be made together with interest for the period from the due date for tax
returns for the Taxable Period for which tax liability was recomputed to the
date of payment at the rate provided for underpayments in Section 6621 of the
Code in the case of payments from any Subsidiary to Parent and at the rate
provided for overpayments in Section 6621 of the Code in the case of payments to
any Subsidiary by Parent.

 

  (c) Procedure Relating to Carryback Payments. In the case of any adjustment
described in the first sentence of subparagraph 5(a) that occurs in connection
with a Carryback Payment, any payment between Parent and any of the Subsidiaries
required by such adjustment shall be made by wire transfer on the same day that
the Carryback Payment is received in immediately available funds from the IRS.
Any payment between Parent and any of the Subsidiaries that is described in the
first sentence of this subparagraph 5(c) shall not be accompanied by the payment
of any additional amount representing interest.

 

  (d) Trust. Any Carryback Payment received by Parent and any payment received
by Parent from the IRS as a result of a claim for refund of federal tax (any
such payments as a result of claims for refund and any Carryback Payments are
referred to collectively as “Recovery Payments”), and any rights (including,
without limitation, all general intangibles related thereto and all proceeds
thereof) of Parent to receive a Recovery Payment, shall be held by Parent in
trust for AAC to the extent that the amount of the Recovery Payment does not
exceed:

 

Amended and Restated Tax Sharing Agreement

 

21



--------------------------------------------------------------------------------

  (i) in the case of a Recovery Payment that is a Carryback Payment, the amount
that would, upon receipt of the Recovery Payment, be required to be paid by
Parent to AAC pursuant to subparagraphs 5(a) and 5(c); or

 

  (ii) in the case of a Recovery Payment that is received by Parent from the IRS
as a result of a claim for refund of federal income tax, the amount that would,
after the Final Determination relating to the claim for refund, be required to
be paid by Parent to AAC pursuant to subparagraphs 5(a) and 5(b).

 

  (e) Provisions Relating to Trust. All amounts held by Parent in trust
hereunder shall be held in (and, to the extent reasonably practicable, Parent
shall cause third parties to remit such amounts directly to) a segregated
account maintained by The Bank of New York Mellon (A) in which Parent shall not
deposit, or permit to be deposited, any other amounts (other than earnings on
amounts held in trust as contemplated hereby), (B) the title of which such
segregated account expressly states that Parent is the account owner as trustee
for the benefit of AAC and (C) with respect to which AAC holds a perfected
security interest to the extent permitted under applicable law. In furtherance
of the foregoing, Parent granted to AAC effective as of November 19, 2009 a
security interest in such segregated account, all cash balances from time to
time credited to such account and all proceeds of the foregoing. Notwithstanding
any provision in this Tax Sharing Agreement to the contrary, the immediately
preceding sentence shall be governed by the internal laws of the State of
Wisconsin, without regard to conflicts of law principles that provide for the
application of the laws of another jurisdiction.

 

  (f) Security Interest. To the extent that the provisions of subparagraph 5(d)
are determined to not establish a trust for the benefit of AAC, Parent shall
grant to the extent permitted under applicable law to AAC effective as of the
Effective Date, to secure Parent’s payment and performance of any obligations
owed by it to AAC under this Tax Sharing Agreement, a first priority security
interest in all rights (including, without limitation, all general intangibles
related thereto and all proceeds thereof) of Parent to receive Recovery Payments
to the extent that the amount of the particular Recovery Payment does not
exceed:

 

  (i) in the case of a Recovery Payment that is a Carryback Payment, the amount
that would, upon receipt of the Recovery Payment, be required to be paid by
Parent to AAC pursuant to subparagraphs 5(a) and 5(c); or

 

  (ii) in the case of a Recovery Payment that is received by Parent from the IRS
as a result of a claim for refund of federal income tax, the amount that would,
after the Final Determination relating to the claim for refund, be required to
be paid by Parent to AAC pursuant to subparagraphs 5(a) and 5(b).

 

Amended and Restated Tax Sharing Agreement

 

22



--------------------------------------------------------------------------------

  (g) Further Actions. To the extent permitted under applicable law: (i) Parent
agrees to execute and deliver such agreements, instruments, and other documents,
and take such actions, as are reasonably necessary and/or reasonably requested
by AAC to protect, perfect, and maintain the perfection of such security
interest (including any account control agreement), and hereby authorizes AAC to
file any UCC financing statement or other document in furtherance thereof;
(ii) Parent irrevocably appoints AAC and its agents as Parent’s attorney, with
power to receive, open and dispose of all mail addressed to Parent and to
endorse Parent’s name upon any instruments (including any refund checks) that
may come into AAC’s or its agents’ possession, in each case with respect to the
collateral pledged hereunder to AAC; (iii) the foregoing power of attorney is
coupled with an interest and may not be revoked by Parent; and
(iv) notwithstanding any provision in this Agreement to the contrary, the
provisions of subparagraphs 5(f) and this subparagraph 5(g) shall be governed by
the internal laws of the State of Wisconsin, without regard to conflicts of law
principles that provide for the application of the laws of another jurisdiction.

6. Filing of Tax Returns, Payment of Tax, Etc. The provisions of this paragraph
6 shall be subject to Sections 1.08 and 3.01 of the Cooperation Agreement:

 

  (a) Parent as Agent. Each Subsidiary hereby appoints Parent as its agent as
long as such Subsidiary is a Member of the Group or such Subsidiary’s income is
included in the consolidated federal tax return filed by the Group, in each
case, for purposes of filing such consolidated federal income tax returns,
making any election, application or taking any action in connection therewith on
behalf of the Members of the Group. Each Subsidiary hereby consents to the
filing of such returns and the making of such elections and applications.

 

  (b) Cooperation. Each of the Subsidiaries shall cooperate with Parent in the
filing of any consolidated federal income tax returns for the Group by
maintaining such books and records and providing such information as may be
necessary or useful in the filing of such returns and executing any documents
and taking any actions which Parent may reasonably request in connection
therewith. Each Member of the Group will provide Parent with such information or
any powers of attorney concerning such returns and the application of this Tax
Sharing Agreement as Parent may reasonably request.

 

  (c) Payment of Tax. For every Taxable Period, Parent will pay or discharge, or
cause to be paid or discharged, the consolidated Federal Tax liability or AMT
liability, including payments of estimated tax, of the Group.

 

Amended and Restated Tax Sharing Agreement

 

23



--------------------------------------------------------------------------------

  (d) Tax and Loss Bonds. To the extent that the purchase of tax and loss bonds
is allowable under the Code, and is to the advantage of the Group, such purchase
will be made.

 

  (e) Elections with Respect to an Adjustment Event or Deconsolidation Event.

 

  (i) Unified Loss Elections.

 

  (1) Deconsolidation Event. With respect to any Taxable Period that includes a
Deconsolidation Event, AFGI, so long as it is the parent of the Group (or a new
common parent if the Group remains in existence under Treasury Regulation
Section 1.1502-75(d)(3)), shall, subject to the prior review and approval of the
Rehabilitator, make valid and timely elections pursuant to Treasury Regulation
Section 1.1502-36, to the extent permitted and provided for thereunder, such
that (Y) the NOLs of the AAC Subgroup that exist immediately following such
Deconsolidation Event will be an amount equal to the sum of the
Post-Determination Date NOLs existing as of the Deconsolidation Event (to the
extent not previously utilized in a prior Taxable Period by the Group) and the
Post-Deconsolidation Allocated NOL Amount, and (Z) no reduction in the tax basis
of any asset of the AAC Subgroup will be required pursuant to Treasury
Regulation Section 1.1502-36(d)(4)(i)(D) and no reduction in the amount of any
deferred deduction will be required pursuant to Treasury Regulation
Section 1.1502-36(d)(4)(i)(C).

 

  (2)

Adjustment Event. With respect to any Taxable Period that includes an Adjustment
Event, AFGI, so long as it is the parent of the Group (or a new common parent if
the Group remains in existence under Treasury Regulation
Section 1.1502-75(d)(3)), shall, subject to the prior review and approval of the
Rehabilitator, make valid and timely elections pursuant to Treasury Regulation
Section 1.1502-36, to the extent permitted and provided for thereunder, such
that (Y) the NOLs of the AAC Subgroup that exist immediately following such
Adjustment Event will be an amount equal to the sum of the Post-Determination
Date NOLs existing as of the Adjustment Event (to the extent not previously
utilized in a prior Taxable Period by the Group) and the Post-Deconsolidation
Allocated NOL Amount (determined as if the date of the Adjustment Event were a
Deconsolidation Event), and (Z) no reduction in the tax basis of any asset of
the AAC Subgroup will be required

 

Amended and Restated Tax Sharing Agreement

 

24



--------------------------------------------------------------------------------

  pursuant to Treasury Regulation Section 1.1502-36(d)(4)(i)(D) and no reduction
in the amount of any deferred deduction will be required pursuant to Treasury
Regulation Section 1.1502-36(d)(4)(i)(C).

 

  (ii) Protective Deconsolidation Elections. With respect to each Taxable Period
of the Group, if AAC or the Rehabilitator notifies AFGI, at least thirty
(30) days before the Group tax return is to be filed, that AAC or the
Rehabilitator has reasonably determined that there exists uncertainty as to
whether or not a Deconsolidation Event or Adjustment Event has occurred during
such Taxable Period, AFGI, so long as it is the parent of the Group (or a new
common parent if the Group remains in existence under Treasury Regulation
Section 1.1502-75(d)(3)), shall, subject to the prior review and approval of the
Rehabilitator, make such protective elections or take other similar actions, to
the extent permitted by law, so that if such a Deconsolidation Event or
Adjustment Event were determined subsequently to have occurred during such
Taxable Period, the results contemplated by clause 6(e)(i) would be achieved to
the maximum extent permitted thereunder.

 

  (iii) Additional Relief. In addition, if AAC or the Rehabilitator believes
that a Deconsolidation Event or Adjustment Event may have occurred in a Taxable
Period for which no election or protective election was made pursuant to
Treasury Regulation Section 1.1502-36, and if AAC or the Rehabilitator desires
to obtain relief from the IRS (whether under Treasury Regulation
Section 301.9100 or otherwise) for the failure to make such an election, AFGI
shall reasonably cooperate with AAC and the Rehabilitator in obtaining such
relief; provided, however, that (i) any costs incurred in connection with
obtaining any such relief shall be borne solely by AAC and (ii) AFGI is
permitted to review and comment on any written materials provided to the IRS
with respect to such relief and attend any meetings or participate in any other
communication with the IRS.

 

  (iv) Ratable Allocation Election. If a Deconsolidation Event occurs on a date
other than the last day of a Taxable Period of the Group, no election under
Treasury Regulation Sections 1.1502-76(b)(2)(ii) or (iii) (a “ratable
allocation” election) shall be made in connection with determining the
allocation of the items of the AAC Subgroup between the portion of such Taxable
Period that ends on the date of the Deconsolidation Event and the remaining
portion of such Taxable Period.

 

Amended and Restated Tax Sharing Agreement

 

25



--------------------------------------------------------------------------------

  (v) Consolidated Return Filing by AAC. For the first Taxable Period of AAC
that ends after a Deconsolidation Event, AAC shall make a timely election to
file a consolidated federal income tax return with the other members of the AAC
Subgroup.

 

  (vi) AMT Credit Allocation. To the extent permissible under applicable law,
upon a Deconsolidation Event AFGI shall allocate to AAC the amount of any unused
AMT credits allocable to any AAC AMT.

 

  (vii) Termination. AFGI’s obligations to make elections under this
subparagraph 6(e) shall terminate upon the occurrence of any event described in
clauses 6(d)(iv), (vii) or (viii) of the Cost Allocation Agreement.

 

  (f) Allocation Methodologies and Tax Assumptions.

 

  (i) NOL Allocation. The portion of any NOLs generated during the Taxable
Period ending December 31, 2011 shall be allocated to either the
Pre-Determination Date NOLs or the Post-Determination Date NOLs on the basis of
a deemed closing, as of the end of the Determination Date, of the books and
records of the AAC Subgroup and the AFGI Subgroup, in each case, as determined
on a Separate Subsidiary Basis.

 

  (ii) Group Tax Assumptions. For purposes of determining amounts of the Group’s
NOLs, AMT NOLs, AMT credits, taxable income (including any tax item or attribute
utilized in determining taxable income) or any other amounts or attributes
relevant with respect to determining any payable pursuant to this Tax Sharing
Agreement, for Federal Tax and AMT purposes (i) the surplus notes issued by AAC
in June 2010 will be considered indebtedness issued by AAC for federal income
tax purposes, (ii) the aggregate issue price of the surplus notes issued by AAC
in June 2010 and subject to a call option letter agreement shall be treated as
equal to $232 million and (iii) the aggregate issue price of the remaining
surplus notes issued by AAC in June 2010 shall be treated as equal to $1,060
million.

7. State and Local Taxes. In the event that any of the Subsidiaries and Parent
is required to file, or elects to file, any combined or consolidated (or
similar) state or local income or franchise tax returns or is treated as a
member of a unitary group with any Member of the Group, then Parent and any
Members of the Group that are required to be included in such returns, or that
are requested to be included in such returns by Parent, shall join in the filing
thereof, and Parent’s obligations to make payments to taxing authorities and the
Member’s rights to payments from each other shall be determined in a manner as
similar as possible to that provided herein for Federal Tax purposes, except
that the use by the AAC Subgroup of net operating losses available for state and
local tax purposes will be at no cost to AAC.

 

Amended and Restated Tax Sharing Agreement

 

26



--------------------------------------------------------------------------------

8. Resolution of Disputes.

 

  (a) Except as provided in subparagraph 8(b), if Parent and any Subsidiary are
unable to agree upon the calculation, basis or determination of any payments
under this Tax Sharing Agreement, after good faith discussions in an attempt to
resolve such dispute, the dispute shall be referred to a mutually agreed upon
independent accounting firm for resolution. The determination of the accounting
firm will be made within sixty (60) days after being selected and shall
constitute an arbitral award that is final, binding and non-appealable and upon
which a judgment may be entered by a court having jurisdiction thereover and
Parent shall pay to such Subsidiary or such Subsidiary shall to pay to Parent,
as the case may be, such amount, if any, within ten (10) days of the accounting
firm’s decision. The fees, costs and all other direct or indirect expenses of
the accounting firm shall be shared equally by Parent and the applicable
Subsidiary.

 

  (b) In the event that (i) Parent believes any Subsidiary within the AAC
Subgroup (including AAC) or the Rehabilitator to be, or (ii) any Subsidiary
within the AAC Subgroup (including AAC) or the Rehabilitator, solely with
respect to paragraph 5 and subparagraph 6(e), believes Parent to be, in material
breach of, or otherwise not complying with their respective material obligations
under, this Tax Sharing Agreement, such party shall provide the alleged
breaching or non-complying party with a written notice (copied to their last
known legal counsel) describing, in reasonable detail, the nature of the alleged
breach or non-compliance. Following delivery of such written notice, the parties
shall attempt, in good faith, to resolve their dispute. The party served with a
notice of breach or non-compliance shall have thirty (30) days to cure the
alleged breach or non-compliance. In the event that there is no cure and the
parties are unable to resolve their dispute, any party alleging such breach or
non-compliance may, not less than forty-five (45) days following delivery of
such written notice, seek a judgment from the Rehabilitation Court that the
other party has breached this Tax Sharing Agreement. Solely for purposes of
resolving such dispute, Parent shall consent to the jurisdiction of the
Rehabilitation Court. In the event that the Rehabilitation Court enters a final,
non-appealable order in favor of any party alleging such breach or
non-compliance, such party may ask the court to grant such further relief as the
court deems appropriate in light of the nature and severity of the breach or
non-performance, including specific performance, termination of the parties’
obligations under this agreement and/or monetary damages.

 

Amended and Restated Tax Sharing Agreement

 

27



--------------------------------------------------------------------------------

  (c) The obligations and procedures under subparagraph 8(b) shall terminate
after the due date (including extensions) of the Group’s consolidated federal
tax return for any Taxable Period if:

 

  (i) all of the following conditions are met as of the beginning of the
immediately following Taxable Period

 

  (1) no Pre-Determination Date NOLs remain available for use by the AAC
Subgroup to offset income for Federal Tax purposes pursuant to the provisions of
subclauses 3(c)(i)(1) and (2);

 

  (2) no Pre-Determination Date AMT NOLs remain available for use by the AAC
Subgroup to offset income for AMT purposes pursuant to the provisions of
subclause 3(c)(iii); and

 

  (3) no NOLs comprising the AFGI NOL Amount exist regardless of whether AFGI
has consented to the use of such NOLs by the AAC Subgroup to offset income for
Federal Tax purposes pursuant to subclause 3(c)(i)(3);

or

 

  (ii) a Deconsolidation Event has occurred during such Taxable Period.

9. Adjudications. In any audit, conference or other proceeding with the IRS, or
in any judicial proceedings concerning the determination of the federal income
tax liabilities of the Group or any of its Members with respect to any Taxable
Period during which each Subsidiary is, or was, a Member of the Group, the Group
and each of its Members shall be represented by persons selected by Parent. The
settlement and terms of settlement of any issues relating to any such proceeding
shall be in the sole discretion of Parent, and each Subsidiary appoints Parent
as its agent for the purpose of proposing and concluding any such settlement.
The provisions of this paragraph 9 shall be subject to Section 1.08 of the
Cooperation Agreement.

10. Binding Effect; Successors. This Tax Sharing Agreement shall be binding upon
each of the parties hereto, including each Member of the Group, whether or not
such Member was a Member upon the execution of this Tax Sharing Agreement, and
each party hereto consents to the terms hereof and guarantees the performance of
the agreements contained herein. Parent shall cause each future Member of such
Group to assent to the terms of this Tax Sharing Agreement promptly after
becoming a Member of such Group. Each party hereto hereby assents to each new
Member becoming a party to this Tax Sharing Agreement. This Tax Sharing
Agreement shall inure to the benefit of and be binding upon any successors or
assigns of the parties hereto.

 

Amended and Restated Tax Sharing Agreement

 

28



--------------------------------------------------------------------------------

11. Equitable Interpretation. This Tax Sharing Agreement is intended to allocate
the federal income tax liabilities and benefits of the Group in an equitable
manner, and any situation or circumstance concerning such allocation which is
not specifically contemplated hereby or provided for herein shall be dealt with
in a manner consistent with the underlying principles of allocation of this Tax
Sharing Agreement.

12. Costs and Expenses. Except as otherwise provided herein or in the Cost
Allocation Agreement, any and all costs and expenses incurred in connection with
(i) the preparation of a consolidated or combined (or similar) federal, state or
local income or franchise tax return which includes the income, gain, loss,
deductions or credits of members of the Group, (ii) the application of the
provisions of this Tax Sharing Agreement to the parties hereto or third parties,
or (iii) any audit, conference or other proceeding involving the IRS or any
other taxing authority to the extent that it relates to any item of income,
gain, loss, deduction or credit of any Member of the Group (other than costs and
expenses resulting from Parent’s failure to file a timely income tax return
(including an estimated return) or to pay with such return the tax shown on such
return or, if no such return was filed, the tax required to be shown on such
return) shall be allocated between Parent and each Subsidiary in a reasonable
manner as determined by Parent.

13. Effect of Agreement. This Tax Sharing Agreement shall determine the
liability of Parent and each Subsidiary (including, to the extent provided
herein, the AAC Subgroup) to each other as to the matters provided for herein,
whether or not such determination is effective for purposes of the Code or the
Treasury Regulations promulgated thereunder, financial reporting or any other
matters. In the event of any conflict or inconsistency between this Tax Sharing
Agreement and the provisions of the Mediation Agreement, the provisions of this
Tax Sharing Agreement shall govern.

14. References. Except as otherwise specifically provided herein, any references
to the sections of the Code, or any Treasury Regulations promulgated thereunder,
shall be deemed to refer to any successor provisions and shall refer to such
sections, Treasury Regulations or provisions as in effect from time to time.
Except as otherwise specifically provided herein, all paragraph references are
to paragraphs contained in this Tax Sharing Agreement.

15. Termination.

 

  (a) This Tax Sharing Agreement shall be terminated on the happening of any of
the following events:

 

  (i) If the parties agree, in writing, to terminate this Tax Sharing Agreement;

 

  (ii) If the Group fails to file a consolidated federal income tax return for
any Taxable Period;

 

  (iii) With respect to any Subsidiary (other than AAC or any AAC Subsidiary),
if such Subsidiary ceases to be a Member of the Group for any reason; provided,
however, AAC shall not be required to make payments under clause 3(a)(ii) with
respect to any Taxable Period beginning after a Deconsolidation Event; or

 

Amended and Restated Tax Sharing Agreement

 

29



--------------------------------------------------------------------------------

  (iv) A condition to the Closing Date not being able to be satisfied.

Notwithstanding the termination of this Tax Sharing Agreement in whole or with
respect to any Member, its provisions (X) will remain in effect with respect to
any portion of the Taxable Period in which termination occurs which is required
to be included in the consolidated federal tax return of the Group, (Y) will
remain in effect for all purposes (including with respect to any Subsidiary who
ceases to be a member of the Group) with regard to amounts outstanding under
this Tax Sharing Agreement prior to its termination and any payments required to
be made to Parent by any Subsidiary, or by Parent to any Subsidiary, hereunder
including any payments required pursuant to paragraphs 3, 4 and 5 and (Z) will
remain in effect with respect to the matters dealt with in subparagraphs 3(a)
and (c) and paragraphs 5, 6, 7, 8, 9, 10, 11 and 12 hereof; provided, that in
the event that a condition to the Closing Date cannot be satisfied, amounts held
in escrow pursuant to clause 3(a)(iii) shall be released to AAC.

16. Notices. Any payment, notice or communication required or permitted to be
given under this Tax Sharing Agreement shall be deemed to have been given when
deposited in the United States mail, postage prepaid, addressed as follows:

If to Parent:

Ambac Financial Group, Inc.

One State Street Plaza

New York, New York 10004

If to AAC:

Ambac Assurance Corporation

One State Street Plaza

New York, New York 10004

or to such other address as a party shall furnish in writing to the other party.

17. Execution in Counterparts. This Tax Sharing Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Tax Sharing Agreement.

18. Parties to this Tax Sharing Agreement. Nothing herein shall in any manner
create any obligations or establish any rights against any party to this Tax
Sharing Agreement in favor of any person not a party to this Tax Sharing
Agreement; provided, however, that, solely with respect to paragraph 5 and
subparagraphs 6(e) and 8(b), the Rehabilitator shall be an express third party
beneficiary of this Tax Sharing Agreement to the same extent as if it were a
party to this Tax Sharing Agreement.

 

Amended and Restated Tax Sharing Agreement

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Tax Sharing Agreement to be
executed as of the date first above written.

 

AMBAC FINANCIAL GROUP, INC.

By:  

 

Name:   Title:  

AMBAC ASSURANCE CORPORATION

By:  

 

Name:   Title:  

AMBAC INVESTMENTS INC.

By:  

 

Name:   Title:  

AMBAC AII CORPORATION

By:  

 

Name:   Title:  

AMBAC ASSET FUNDING CORPORATION

By:  

 

Name:   Title:  

 

Amended and Restated Tax Sharing Agreement

 

31



--------------------------------------------------------------------------------

AMBAC CAPITAL FUNDING, INC.

By:  

 

Name:   Title:   AMBAC CAPITAL CORPORATION By:  

 

Name:   Title:   CONNIE LEE HOLDINGS, INC. By:  

 

Name:   Title:   AMBAC BERMUDA LTD. By:  

 

Name:   Title:   EVERSPAN FINANCIAL GUARANTEE CORP. By:  

 

Name:   Title:  

 

Amended and Restated Tax Sharing Agreement

 

32